PER CURIAM.
This is a companion case to Seward v. State, Fla., 59 So.2d 529, reversed by this court because of the prejudicial remarks of the trial judge. , The two cases were consolidated for trial and submitted to- the same jury at the same time. The Attorney General concedes that the remarks of the trial judge in the case cited apply equally as well to the instant case, and we agree. Accordingly, the judgment appealed from is reversed upon the authority of Seward v. State, Fla., 59 So.2d 529, and the cause remanded for new' trial. Having been reversed for-the- reasons, set forth in the opinion in that, case, it is unnecessary to *180consider the other questions raised on this appeal. • ■ '
Reversed and remanded.
ROBERTS, C. J., THOMAS and MATHEWS, JJ., and LOPEZ, Associate Justice, concur. '